765 N.W.2d 613 (2009)
In re MARY E. GRIFFIN REVOCABLE GRANTOR TRUST.
Otto Nacovsky, Petitioner-Appellee,
v.
Priscilla Hall, Trustee, Respondent-Appellant.
Docket No. 138381. COA No. 277268.
Supreme Court of Michigan.
June 3, 2009.

Order
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the December 2, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals for the reasons stated in the Court of Appeals dissenting opinion and REMAND this case to the Shiawassee Probate Court for entry of an order granting the Trustee's Petition to Enforce Terror Clause and for further proceedings not inconsistent with this order. The motion to stay the trial court proceedings is DENIED as moot.